IS 44 (Rev 10/20)

Case 3:21-Cv-00102-JMiB RR G DESH Raa Ey 02/17/21 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORAL)

 

I. (a) PLAINTIFFS

Leroy J. Thomas; Tommy Robinson; Donald K. Chretien

(b) County of Residence of First Listed Plaintiff

Jefferson Davis

(ENCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, 4ddress, and Telephone Number)

David Bruchhaus; Wesley Romero; Mudd Bruchhaus &
Keating, LLC; 422 E. College Street; Ste B; Lake Charles,

LA 70605: 337-562-2327

DEFENDANTS

NOTE:

Attorneys (if Known)

 

U.S. Xpress, Inc.; U.S. Xpress Leasing, Inc.; Mountain Lake
Risk Retention Group, Inc.; Stephen Hall

County of Residence of First Listed Defendant

Tennessee

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

Andrea Albert; Stephen Eckholdt; Galloway, Johnson,
Tompkins, Burr & Smith; #3 Sanctuary Blvd.; 3rd Floor,
Mandeville. LA 70471: 985-674-6680

 

II. BASIS OF JURISDICTION (Place an “X" 1 One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

[1 US. Government [_]3 Federal Question PTF DEF PTF  —— DEF
Plaintitf (U.S. Government Not a Party) Citizen of This State E] ] LE] 1 Incorporated or Principal Place C] 4 | 4
of Business In This State
2 US. Government 4 Diversity Citizen of Another State CL] 2 C 2 Incorporated and Principal Place | 5 [x] 5
Defendant (Indicate Citizenship of Parties m Item Hy) of Business In Another State
Citizen or Subject of a LE] 3 LC] 3 Foreign Nation | 6 CL 6
Foreign Country
IV. NATURE OF SUIT jriace an “x” in One Box Onlvi Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY — [__]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane EC] 365 Personal Injury - of Property 2] USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability LJ 367 Health Care/ |_| 400 State Reapportionment
L] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent [| 450 Commerce
152 Recovery of Defaulted Liability EC] 368 Asbestos Personal 835 Patent - Abbreviated | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application || 470 Racketeer Influenced and
(Excludes Veterans) - 345 Marine Product Liability 840 Trademark Z Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits x {350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
| 160 Stockholders’ Suits P 355 Motor Vehicle |: 371 Truth in Lending Act | 485 Telephone Consumer
|_| 190 Other Contract Product Liability {_] 380 Other Personal /]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ft) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 75] Family and Medical 863 DIWC/DIWW (405(g)) Exchange

Medical Malpractice

Leave Act

 

790 Other Labor Litigation

 

 

| 446 Amer. w/Disabilities -
Othes
| 448 Education

 

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
| [210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus:
[_] 220 Foreclosure |] 441 Voting [_] 463 Alien Detainee
230 Rent Lease & Ejectment H 442 Employment | | 510 Motions to Vacate
240 Torts to Land 443 Hounsing/ Sentence
ps Tort Product Liability Accommodations | 530 General
[_] 290 All Other Real Property  [_] 445 Amer, w/Disabilitics -[_] 535 Death Penalty
Employment Other:

540 Mandamus & Other

550 Civil Rizhts

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

791 Employee Retirement
Income Security Act

864 SSID Title XVI
[_] 865 RSI (405(g))

|] 890 Other Statutory Actions
89] Agricultural Acts
893 Environmental Matters

 

ERAL TAX SUITS

895 Freedom of Information

 

 

|_| 870 Taxes (U.S. Plaintiff
or Defendant)
[] 87] IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of

 

462 Naturalization Application
465 Other Immigration
Actions

 

Agency Decision
|] 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

| Ofiginal 2 Removed from
Proceeding State Court

3 Remanided from
Appellate Court

Reopened

co Reinstated or CO 5 Transterred from
Another District

(specify)

§ Multidistrict
Litigation -
Direct File

6 Multidistrict
Litigation -
Transfer

Cite the US. Civil Statute under which you are tiling (Do wot cite jurisdictional statutes untess diversity):
28:USC Sections 1332 and 1441

 

VI. CAUSE OF ACTION

 

Brief description of cause:
Amount in controversy and diversity

 

 

 

 

 

VIT. REQUESTED IN {_] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint

COMPLAINT: UNDER RULE 23. F.R Cv P JURY DEMAND: []Yes [JNo
VII. RELATED CASE(S)

(See mstructions)
IF ANY “ JUDGE, DOCKET NUMBER
Lf 2 A
DATE SIGN TUNRE ¢ Ay TOR HEY Ol] REFORT
Feb 17, 2021 \ L /
FOR OFFICE USE ONLY FF, ,Vw \
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
